     Case 3:20-cv-00252-MMA-AHG Document 13 Filed 06/19/20 PageID.117 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    EMILY HOWE,                                        Case No. 20-cv-252-MMA (AHG)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION FOR PLAINTIFF TO FILE
                                                         SECOND AMENDED COMPLAINT
14    TARGET CORPORATION,
                                                         AND TO SET DEFENDANT’S
15                                    Defendant.         RESPONSE DEADLINE
16
                                                         [Doc. No. 12]
17
18
19          The parties jointly move to allow Emily Howe (“Plaintiff”) to file her Second
20    Amended Complaint (“SAC”) on or before June 22, 2020 and have Target Corporation
21    (“Defendant”) respond to the SAC on or before July 22, 2020. See Doc. No. 12.
22    Pursuant to Federal Rule of Civil Procedure 15(a)(2) and Civil Local Rule 7.2, the Court
23    GRANTS the parties’ joint motion and ORDERS that (1) Plaintiff file her SAC on or
24    before June 22, 2020 and (2) Defendant answer or otherwise respond to the SAC on or
25    before July 22, 2020.
26          IT IS SO ORDERED.
27    Dated: June 19, 2020
28

                                                     1
                                                                             20-cv-252-MMA (AHG)
